                                    Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 1 of 88 Page ID #:370



                                         1   JINSHU ZHANG (Bar No. 166981)
                                             john.zhang@dentons.com
                                         2   JAE K. PARK (Bar No. 234474)
                                             jae.park@dentons.com
                                         3   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         4   Los Angeles, California 90017-5704
                                             Telephone: (213) 623-9300
                                         5   Facsimile: (213) 623-9924
                                         6   William T. O’Brien (admitted pro hac vice)
                                             william.obrien@dentons.com
                                         7   Daniel Morris (admitted pro hac vice)
                                             daniel.morris@dentons.com
                                         8   1900 K Street, N.W.
                                             Washington, D.C. 20006
                                         9   Telephone: (202) 496-7500
                                             Facsimile: (202) 496-7756
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                             Attorneys for Petitioner
                                        11   Shanghai Qichengyueming Investment
                                             Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13                        UNITED STATES DISTRICT COURT
                                        14                       CENTRAL DISTRICT OF CALIFORNIA
                                        15
                                        16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                             Partnership Enterprise (Limited
                                        17   Partnership),                                  DECLARATION OF JAE K.
                                                                                            PARK IN SUPPORT OF
                                        18                  Petitioner,                     PETITIONER’S MOTION AND
                                                                                            APPLICATION FOR RIGHT-TO-
                                        19         v.                                       ATTACH ORDER AND WRIT
                                                                                            OF ATTACHMENT
                                        20   Jia Yueting,
                                                                                            Date:    April 4, 2019
                                        21                  Respondent.                     Time:    10:00 a.m.
                                                                                            Ctrm.:   690
                                        22                                                  Judge:   Honorable Jean P. Rosenbluth
                                        23
                                        24                                                  Action Filed: September 5, 2018
                                        25
                                        26
                                        27
                                        28
                                                                                                      CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 2 of 88 Page ID #:371



                                         1            I, Jae K. Park, declare:
                                         2            1.      I am an attorney admitted to practice before the courts of the State of
                                         3   California and this Court, and an associate at the law firm of Dentons US LLP,
                                         4   counsel of record for Petitioner Shanghai Qichengyueming Investment Partnership
                                         5   Enterprise (Limited Partnership) (“SQ”). Unless otherwise stated, all facts testified
                                         6   to are within my personal knowledge and, if called as a witness, I could and would
                                         7   competently testify to them.
                                         8            2.      Attached hereto as Exhibit 1 is a true and correct copy of an
                                         9   arbitration award issued by the Hong Kong International Arbitration Centre in favor
                                        10   of Smart King Ltd. and against Season Smart Limited. This arbitration award was
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   attached as Exhibit A to a Petition seeking confirmation of that award in this
         DENTONS US LLP




                                        12   District in a case titled, Smart King Ltd. v. Season Smart Limited, Case No. 2:18-
           (213) 623-9300




                                        13   cv-9499 (C.D. Cal.) (filed No. 8, 2018). The arbitration award confirms that Mr.
                                        14   Jia is the beneficial owner of 33 percent of the equity of Faraday & Future Inc.
                                        15            3.      Attached hereto as Exhibit 2 is a true and correct copy of Ocean View
                                        16   Drive, Inc.’s 2016 Statement of Information filed with the California Secretary of
                                        17   State.
                                        18            4.      Attached hereto as Exhibit 3 is a true and correct copy of Ocean View
                                        19   Drive, Inc.’s 2017 Statement of Information filed with the California Secretary of
                                        20   State.
                                        21            5.      Attached hereto as Exhibit 4 is a true and correct copy of a Grant
                                        22   Deed, recorded in the County of Los Angeles’s Recorder’s Office, showing Ocean
                                        23   View Drive, Inc.’s title to the following properties:
                                        24                    a.     7 Marguerite Drive,1 Rancho Palos Verdes, California 90275
                                        25                           (Assessor’s Parcel Number: 7582-001-022 and 7582-001-025);2
                                        26                    b.     15 Marguerite Drive, Rancho Palos Verdes, California 90275
                                        27
                                             1
                                                 Redacted pursuant to L.R. 5.2-1.
                                        28   2
                                                 Redacted pursuant to L.R. 5.2-1.
                                                                                          -2-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 3 of 88 Page ID #:372



                                         1                           (Assessor’s Parcel Number: 7582-002-013);
                                         2                    c.     19 Marguerite Drive, Rancho Palos Verdes, California 90275
                                         3                           (Assessor’s Parcel Number: 7582-001-016);
                                         4                    d.     Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                         5                           California 90275 (Assessor’s Parcel Number: 7582-001-023);
                                         6                    e.     Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                         7                           California 90275 (Assessor’s Parcel Number: 7582-001-024);
                                         8                           and
                                         9                    f.     Vacant land on Marguerite Drive, Rancho Palos Verdes,
                                        10                           California 90275 (Assessor’s Parcel Number: 7582-001-026);
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11            6.      Attached hereto as Exhibit 5 is a true and correct copy of the Property
         DENTONS US LLP




                                        12   Profile for the above listed seven parcels of land. The assessed value of these
           (213) 623-9300




                                        13   parcels are:
                                        14                    a.     For Assessor’s Parcel Numbers 7582-001-022 and 7582-001-
                                        15                           025,3 $1,470,109 and $7,393,862, respectively;
                                        16                    b.     For Assessor’s Parcel Number 7582-002-013, $1,741,253;
                                        17                    c.     For Assessor’s Parcel Number 7582-002-016, $7,644,339;
                                        18                    d.     For Assessor’s Parcel Number 7582-001-023, $296,598;
                                        19                    e.     For Assessor’s Parcel Number 7582-001-024, $701,042; and
                                        20                    f.     For Assessor’s Parcel Number 7582-001-026, $544,187.
                                        21            7.      Attached hereto as Exhibit 6 is a true and correct copy of a Grant
                                        22   Deed, recorded in the County of Los Angeles’s Recorder’s Office, showing Ocean
                                        23   View Drive, Inc.’s title to 91 Marguerite Drive, Rancho Palos Verdes, California
                                        24   90275 (Assessor’s Parcel Number: 7582-002-016).
                                        25            8.      Attached hereto as Exhibit 7 is a true and correct copy of the Property
                                        26   Profile for 91 Marguerite Drive, Rancho Palos Verdes, California 90275. The
                                        27   assessed value for 91 Marguerite Drive, Rancho Palos Verdes, California 90275 is
                                        28   3
                                                 Redacted pursuant to L.R. 5.2-1.
                                                                                         -3-             CASE NO. 2:18-CV-7723 SJO (JPRX)
                                    Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 4 of 88 Page ID #:373



                                         1   $7,724,970.
                                         2               9.    Attached hereto as Exhibit 8 is a true and correct copy of a Grant
                                         3   Deed, recorded in the County of Los Angeles’s Recorder’s Office, showing title to
                                         4   18455 S. Figueroa St., Gardena, CA 90248-4503 (Assessor’s Parcel Number:
                                         5   7339-008-034).
                                         6               10.   Attached hereto as Exhibit 9 is a true and correct copy of the Property
                                         7   Profile for 18455 S. Figueroa St., Gardena, CA 90248-4503. The assessed value
                                         8   for 18455 S. Figueroa St., Gardena, CA 90248-4503 is $13,995,525.
                                         9               I declare under penalty of perjury under the laws of the United States of
                                        10   America that the foregoing is true and correct.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               Executed this 20th day of February, 2019, at San Diego, California.
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13                                               /s/ Jae K. Park
                                        14                                               Jae K. Park

                                        15
                                        16
                                             110002953\V-1

                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                           -4-             CASE NO. 2:18-CV-7723 SJO (JPRX)
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 5 of 88 Page ID #:374




                                                                            Exhibit 1
                                                                             -5-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 6 of 88 Page ID #:375




                                                                           Exhibit 1
                                                                             -6-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 7 of 88 Page ID #:376




                                                                            Exhibit 1
                                                                              -7-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 8 of 88 Page ID #:377




                                                                           Exhibit 1
                                                                              -8-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 9 of 88 Page ID #:378




                                                                           Exhibit 1
                                                                              -9-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 10 of 88 Page ID
                                   #:379




                                    Exhibit 1                          Exhibit 1
                                                                          -10-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 11 of 88 Page ID
                                   #:380




                                                                       Exhibit 1
                                                                          -11-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 12 of 88 Page ID
                                   #:381




                                                                       Exhibit 1
                                                                          -12-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 13 of 88 Page ID
                                   #:382




                                                                       Exhibit 1
                                                                          -13-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 14 of 88 Page ID
                                   #:383




                                                                       Exhibit 1
                                                                           -14-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 15 of 88 Page ID
                                   #:384




                                                                        Exhibit 1
                                                                          -15-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 16 of 88 Page ID
                                   #:385




                                                                       Exhibit 1
                                                                          -16-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 17 of 88 Page ID
                                   #:386




                                                                        Exhibit 1
                                                                          -17-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 18 of 88 Page ID
                                   #:387




                                                                       Exhibit 1
                                                                          -18-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 19 of 88 Page ID
                                   #:388




                                                                       Exhibit 1
                                                                          -19-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 20 of 88 Page ID
                                   #:389




                                                                       Exhibit 1
                                                                          -20-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 21 of 88 Page ID
                                   #:390




                                                                        Exhibit 1
                                                                          -21-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 22 of 88 Page ID
                                   #:391




                                                                        Exhibit 1
                                                                          -22-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 23 of 88 Page ID
                                   #:392




                                                                        Exhibit 1
                                                                          -23-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 24 of 88 Page ID
                                   #:393




                                                                        Exhibit 1
                                                                          -24-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 25 of 88 Page ID
                                   #:394




                                                                        Exhibit 1
                                                                          -25-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 26 of 88 Page ID
                                   #:395




                                                                       Exhibit 1
                                                                          -26-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 27 of 88 Page ID
                                   #:396




                                                                        Exhibit 1
                                                                          -27-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 28 of 88 Page ID
                                   #:397




                                                                       Exhibit 1
                                                                          -28-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 29 of 88 Page ID
                                   #:398




                                                                       Exhibit 1
                                                                          -29-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 30 of 88 Page ID
                                   #:399




                                                                        Exhibit 1
                                                                         -30-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 31 of 88 Page ID
                                   #:400




                                                                       Exhibit 1
                                                                           -31-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 32 of 88 Page ID
                                   #:401




                                                                        Exhibit 1
                                                                           -32-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 33 of 88 Page ID
                                   #:402




                                                                        Exhibit 1
                                                                          -33-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 34 of 88 Page ID
                                   #:403




                                                                      Exhibit 1
                                                                          -34-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 35 of 88 Page ID
                                   #:404




                                                                       Exhibit 1
                                                                          -35-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 36 of 88 Page ID
                                   #:405




                                                                        Exhibit 1
                                                                          -36-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 37 of 88 Page ID
                                   #:406




                                                                        Exhibit 1
                                                                         -37-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 38 of 88 Page ID
                                   #:407




                                                                        Exhibit 1
                                                                          -38-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 39 of 88 Page ID
                                   #:408




                                                                        Exhibit 1
                                                                         -39-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 40 of 88 Page ID
                                   #:409




                                                                         Exhibit 1
                                                                          -40-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 41 of 88 Page ID
                                   #:410




                                                                        Exhibit 1
                                                                          -41-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 42 of 88 Page ID
                                   #:411




                                                                        Exhibit 1
                                                                          -42-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 43 of 88 Page ID
                                   #:412




                                                                        Exhibit 1
                                                                          -43-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 44 of 88 Page ID
                                   #:413




                                                                        Exhibit 1
                                                                          -44-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 45 of 88 Page ID
                                   #:414




                                                                        Exhibit 1

                                                                          -45-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 46 of 88 Page ID
                                   #:415




                                                                      Exhibit 1
                                                                           -46-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 47 of 88 Page ID
                                   #:416




                                                                         Exhibit 1
                                                                          -47-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 48 of 88 Page ID
                                   #:417




                                                                        Exhibit 1
                                                                          -48-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 49 of 88 Page ID
                                   #:418




                                                                       Exhibit 1
                                                                          -49-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 50 of 88 Page ID
                                   #:419




                                                                        Exhibit 1
                                                                          -50-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 51 of 88 Page ID
                                   #:420




                                                                        Exhibit 1
                                                                          -51-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 52 of 88 Page ID
                                   #:421




                                                                        Exhibit 1

                                                                          -52-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 53 of 88 Page ID
                                   #:422




                                                                        Exhibit 1

                                                                          -53-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 54 of 88 Page ID
                                   #:423




                                                                        Exhibit 2
                                                                          -54-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 55 of 88 Page ID
                                   #:424




                                                                        Exhibit 2
                                                                          -55-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 56 of 88 Page ID
                                   #:425




                                                                       Exhibit 3
                                                                           -56-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 57 of 88 Page ID
                                   #:426




                                                                         Exhibit 3
                                                                          -57-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 58 of 88 Page ID
                                   #:427




                                                                        Exhibit 4
                                                                          -58-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 59 of 88 Page ID
                                   #:428




                                                                       Exhibit 4
                                                                          -59-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 60 of 88 Page ID
                                   #:429




                                                                        Exhibit 4
                                                                          -60-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 61 of 88 Page ID
                                   #:430




                                                                       Exhibit 4
                                                                           -61-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 62 of 88 Page ID
                                   #:431




                                                                      Exhibit 4
                                                                           -62-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 63 of 88 Page ID
                                   #:432




                                                                       Exhibit 4
                                                                          -63-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 64 of 88 Page ID
                                   #:433




                                                                       Exhibit 4
                                                                          -64-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 65 of 88 Page ID
                                   #:434




                                                                      Exhibit 5

                                                                           -65-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 66 of 88 Page ID
                                   #:435




                                                                      Exhibit 5
                                                                           -66-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 67 of 88 Page ID
                                   #:436




                                                                        Exhibit 5
                                                                          -67-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 68 of 88 Page ID
                                   #:437




                                                                        Exhibit 5
                                                                         -68-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 69 of 88 Page ID
                                   #:438




                                                                        Exhibit 5
                                                                          -69-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 70 of 88 Page ID
                                   #:439




                                                                        Exhibit 5
                                                                          -70-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 71 of 88 Page ID
                                   #:440




                                                                         Exhibit 5
                                                                          -71-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 72 of 88 Page ID
                                   #:441




                                                                       Exhibit 5
                                                                           -72-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 73 of 88 Page ID
                                   #:442




                                                                       Exhibit 6
                                                                           -73-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 74 of 88 Page ID
                                   #:443




                                                                      Exhibit 6
                                                                           -74-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 75 of 88 Page ID
                                   #:444




                                                                       Exhibit 6
                                                                           -75-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 76 of 88 Page ID
                                   #:445




                                                                       Exhibit 6

                                                                          -76-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 77 of 88 Page ID
                                   #:446




                                                                       Exhibit 7

                                                                           -77-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 78 of 88 Page ID
                                   #:447




                                                                       Exhibit 7
                                                                          -78-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 79 of 88 Page ID
                                   #:448




                                                                      Exhibit 8

                                                                           -79-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 80 of 88 Page ID
                                   #:449




                                                                       Exhibit 8

                                                                          -80-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 81 of 88 Page ID
                                   #:450




                                                                      Exhibit 8

                                                                          -81-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 82 of 88 Page ID
                                   #:451




                                                                        Exhibit 8
                                                                          -82-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 83 of 88 Page ID
                                   #:452




                                                                       Exhibit 8
                                                                           -83-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 84 of 88 Page ID
                                   #:453




                                                                        Exhibit 8
                                                                          -84-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 85 of 88 Page ID
                                   #:454




                                                                        Exhibit 8
                                                                           -85-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 86 of 88 Page ID
                                   #:455




                                                                      Exhibit 8

                                                                           -86-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 87 of 88 Page ID
                                   #:456




                                                                       Exhibit 9
                                                                           -87-
Case 2:18-cv-07723-SJO-JPR Document 31-2 Filed 02/20/19 Page 88 of 88 Page ID
                                   #:457




                                                                        Exhibit 9
                                                                          -88-
